STOCK PURCHASE AGREEMENT among CAVALIER HOMES, INC. “Seller” TRIAD FINANCIAL SERVICES, INC. “Purchaser” and CIS FINANCIAL SERVICES, INC. “Company” Dated as of January 21, 2009 Table of Contents Page ARTICLE 1 DEFINITIONS 5 1.1AFFILIATE 5 1.2AUDITED FINANCIAL STATEMENTS 5 1.3BUSINESS DAY 5 1.4CAC 5 1.5CLAIM 5 1.6CLAIM NOTICE 5 1.7CLOSING 5 1.8CODE 6 1.9COMMERCIALLY REASONABLE EFFORTS 6 1.10COMPANY 6 1.11CONTRACT 6 1.12CONTROLLED GROUP 6 1.13DEPOSIT 6 1.14EMPLOYEE 6 1.15EMPLOYEE BENEFIT PLAN 6 1.16ESCROW AGENT 6 1.17ESCROW AGREEMENT 6 1.18FINANCIAL STATEMENTS 6 1.19FLOW LOAN PORTFOLIO 6 1.20FLOW LOANS 6 1.21FORMER EMPLOYEE 6 1.22FUNDAMENTAL REPRESENTATIONS 7 1.23GAAP 7 1.24HOLD LOAN PORTFOLIO 7 1.25HOLD LOANS 7 1.26INDEMNIFIED PARTY 7 1.27INDEMNIFYING PARTY 7 1.28INTELLECTUAL PROPERTY 7 1.29KNOWLEDGE OF SELLER 7 1.30IRS 7 1.31LEASE AGREEMENT 7 1.32LEGAL REQUIREMENT 7 1.33LIABILITY CLAIM 7 1.34LITIGATION CONDITIONS 8 1.35LIENS 8 1.36LOSSES 8 1.37MATERIAL ADVERSE CHANGE (OR EFFECT) 8 1.38MATURITY DATE 8 1.39NOTICE PERIOD 8 1.40PERSON 8 1.41PROPRIETARY RIGHTS 8 1.42PURCHASER INDEMNIFIED PARTIES 8 1.43PURCHASE PRICE 8 1.44SELLER INDEMNIFIED PARTIES 8 1.45SHARES 8 1.46SUBSIDIARY 8 1.47TAXES 8 1.48TAX RETURNS 9 1.49TERMINATION DATE. 9 1.50THIRD PARTY CLAIM 9 1.51UNAUDITED FINANCIAL STATEMENTS 9 ARTICLE 2 SALE OF STOCK 9 2.1PURCHASE AND SALE OF THE SHARES 9 2.2PURCHASE PRICE 9 ARTICLE 3 CLOSING 9 3.1CLOSING 9 3.2DELIVERIES BY SELLER AT CLOSING 9 3.3DELIVERIES BY PURCHASER AT CLOSING 10 ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF SELLER 10 4.1ORGANIZATION AND POWER 10 4.2ENFORCEABILITY OF AGREEMENT 10 4.3EFFECT OF AGREEMENT 10 4.4AUTHORIZED CAPITALIZATION OF THE COMPANY 11 4.5OWNERSHIP AND TRANSFER OF THE SHARES 11 4.6SUBSIDIARIES 11 4.7FINANCIAL STATEMENTS AND UNDISCLOSED LIABILITIES 11 4.8CONTRACTS 11 4.9LEASES 12 4.10LITIGATION 12 4.11RESTRICTIVE DOCUMENTS 12 4.12COMPLIANCE WITH LEGAL REQUIREMENTS 12 4.13PROPRIETARY RIGHTS 12 4.14TAX MATTERS 13 4.15EMPLOYEE BENEFIT PLANS 14 4.16ABSENCE OF CERTAIN EVENTS 16 4.17GOVERNMENT PERMITS 17 4.18TITLE TO PROPERTIES 17 4.19INSURANCE 17 4.20BOOKS AND RECORDS 17 4.21EMPLOYEES 17 4.22BROKER’S OR FINDER’S FEES 17 ARTICLE 5 REPRESENTATIONS AND WARRANTIES OF PURCHASER 18 5.1ORGANIZATION 18 5.2AUTHORITY RELATIVE TO AGREEMENT 18 5.3ENFORCEABILITY OF AGREEMENT 18 5.4EFFECT OF AGREEMENT 18 5.5BROKER’S OR FINDER’S FEES 18 2 ARTICLE 6 COVENANTS OF SELLER 18 6.1CONDUCT OF BUSINESS 18 6.2EXCLUSIVE DEALING 19 6.3ACCESS AND INFORMATION 19 6.4CURRENT INFORMATION 20 6.5SECTION 338(H)(10) ELECTION 20 6.6FURTHER ASSURANCES 20 6.7INSURANCE POLICIES 20 6.8BONDS 20 ARTICLE 7 COVENANTS OF PURCHASER 20 7.1FURTHER ASSURANCES 20 ARTICLE 8 CONDITIONS TO CLOSING 20 8.1CONDITIONS TO BOTH PARTIES’ OBLIGATION 20 8.2CONDITIONS TO OBLIGATIONS OF PURCHASER 21 8.3CONDITIONS TO OBLIGATIONS OF SELLER 21 ARTICLE 9 TERMINATION, AMENDMENT AND WAIVER 22 9.1TERMINATION 22 9.2EFFECT OF TERMINATION 22 ARTICLE 10 SURVIVAL OF REPRESENTATIONS; INDEMNIFICATION 22 10.1SURVIVAL OF REPRESENTATIONS 22 10.2INDEMNIFICATION BY SELLER 23 10.3INDEMNIFICATION BY PURCHASER 23 10.4TERMS AND CONDITIONS OF INDEMNIFICATION 23 10.5LIMITATION ON INDEMNIFICATION 24 10.6ARBITRATION 25 ARTICLE 11 COOPERATION AND ACCESS TO RECORDS 25 11.1COOPERATION IN LITIGATION 25 11.2TAXES 25 11.3MAINTENANCE OF RECORDS 25 ARTICLE 12 MISCELLANEOUS 26 12.1FLOW LOAN PORTFOLIO 26 12.2HOLD LOAN PORTFOLIO 26 12.3EXECUTION IN COUNTERPARTS 26 12.4NOTICES 26 12.5WAIVERS 27 12.6ENTIRE AGREEMENT 28 12.7CONSTRUCTION AND VENUE 28 12.8SEVERABILITY 28 12.9BINDING EFFECT 28 12.10ASSIGNMENT 28 12.11EXPENSES 28 12.12PUBLICITY 29 3 Schedules and Exhibits Schedule 4.1Foreign Qualifications Schedule 4.8Contracts Schedule 4.9Leases Schedule 4.10Litigation Schedule 4.13Intellectual Property Schedule 4.15Employee Benefit Plans Schedule 4.17Government Permits Schedule 4.19Insurance Schedule 4.21Employees Exhibit AForm of Escrow Agreement Exhibit BForm of Lease Agreement 4 STOCK PURCHASE AGREEMENT THIS STOCK PURCHASE AGREEMENT dated as of January 21, 2009, is among TRIAD FINANCIAL SERVICES,
